Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 6, 7 and 9-15 are pending in the application. Claims 1, 3, 6, 7 and 9-15 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 1st, 2022.

Response to Amendment / Argument
On page 6 of the response filed February 1st, 2022, Applicant traverses the rejection of claims 1-9 under 35 USC 112(b) regarding the definition of R4 on the grounds that “There can be a proton on the N, as commonly a proton is not specifically drawn. It is also possible, that R5 is a cyclic group with two carbons attached to the nitrogen.” This is argument is not found persuasive since neither the claims nor specification set forth the now additional possibility described by Applicant, i.e. that the nitrogen of the amide can form a ring. Absent a clear definition, a person having ordinary skill in the art would not necessarily interpret a nitrogen of an amide substituted with “an alkyl group” (of R5) to mean that the nitrogen can be part of a ring. 
Beginning on page 7 of the response, Applicant traverses the rejection of claims under 35 USC 103 over Seerden. Applicant describes the general teachings of Seerden on page 7 and refers to the Examiner’s alleged position that a person skilled in the art “would have been motivated to test the compounds taught to be useful in the prior art in the particular disease taught by the prior art, such as diabetes, which may involve organ damage”. Applicant further discusses an alleged difference between diabetes and prophylaxis or treatment of organ damage. The Examiner’s position is premised on the fact that the instant claims encompass treating or prophylaxis of diabetic kidney damage. There would be two possibilities for a patient presenting with diabetes: (1) the patient has experienced diabetic kidney damage or (2) the patient has not experienced diabetic kidney damage. In either case, administering the cited compounds of the prior art to the patient would constitute the same active steps as instantly claimed where a compound of formula (I) is administered to diabetic patients that would either be in need of treatment of diabetic kidney damage (possibility (1)) or in need of prophylaxis of diabetic kidney damage (possibility (2)). Therefore, the practitioner would not need to have any awareness about effects on kidney function to practice a method reading on the scope of the instant claims. Or similarly, the instant method (if patented) would prevent a person having ordinary skill in the art in the art from practicing a method that is otherwise suggested by the prior art.
On page 8 of the response, Applicant refers to disclosures found in the specification based on an in vivo mouse model. Applicant discusses results that were obtained with SUL121 ((6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-1-yl)methanone), which has the following structure:

    PNG
    media_image1.png
    267
    524
    media_image1.png
    Greyscale
.
The instant claims are rejected under 112(b) and Applicant appears to take the position that the above structure would be encompasses by claim 1; however, there is no definition to provide for the open valence on nitrogen to form a ring. For at least this reason, Applicant appears to be arguing for patentability of instant claim 1 based on a structure that (in the Examiner’s judgement) does not even fall within the scope of claim 1 as drafted. Even if it did fall within the scope of the instant claims, the showings would not be commensurate in scope with the instant claims in view of the discussion above where the instant claims would encompass administration to patients having any level of diabetic kidney damage including no diabetic kidney damage. There is insufficient evidence to conclude that administering the cited prior art compounds to any patient having diabetes would result in statistically significant effects on diabetic kidney damage. See MPEP 716.02(b)(I): “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)”.
Further on pages 8 and 9 of the response, Applicant discusses the lack of teachings of Seerden regarding diabetic kidney damage; however, this issue has been addressed above in that applying the compounds of the prior art to patients having diabetes would entail administering compounds instantly claimed to the same patient population.
For these reasons, Applicant’s arguments are not found persuasive regarding the rejection under 35 USC 103.
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Objections
	In the second to last line of claims 12, it is suggested that Applicant delete the word “the” before “endothelial function” since the claim does not previously explicitly refer to “endothelial function”.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6, 7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3, 6, 7 and 9-15 are rejected as indefinite based on the definition of R4 that is “-C(=O)-N-R5”. The structural moiety has an improper valence on nitrogen and it is unclear if the missing group should be hydrogen, any possible substituent, a particular set of substituent options, etc. For this reason, the scope of instant claims 1, 3, 6, 7 and 9-15 is unclear since the claims do not fully define the structure of the compounds of formula I.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3, 6, 7 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over International Application Publication No. WO 2014/098586 A1 by Seerden et al. 
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Seerden et al. teach compounds of the following general formula (I) (page 4):

    PNG
    media_image2.png
    179
    309
    media_image2.png
    Greyscale
.
The prior art further teaches application in the treatment of diseases as follows on pages 5 and 6:

    PNG
    media_image3.png
    228
    891
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    506
    901
    media_image4.png
    Greyscale

The prior art teaches application to numerous diseases including renal failure, heart failure, neurodegenerative diseases, etc. that would entail damage to organs in the course of the disease.
	As examples of the prior art genus, Seerden et al. teach compounds in Table 1 beginning on page 11 including SUL-091 (N-butyl-6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxamide), which has the following structure (MW 305.42 Da):

    PNG
    media_image5.png
    261
    613
    media_image5.png
    Greyscale
;
SUL-100 (6-hydroxy-2,5,7,8-tetramethyl-N-(2-(methylamino)ethyl)chroman-2-carboxamide), which has the following structure (MW 306.41 Da):

    PNG
    media_image6.png
    257
    608
    media_image6.png
    Greyscale

SUL-102 (6-hydroxy-2,5,7,8-tetramethyl-N-(3-(piperidin-1-yl)propyl)chroman-2-carboxamide), which has the following structure (MW 374.53 Da):

    PNG
    media_image7.png
    260
    719
    media_image7.png
    Greyscale
.
The structures above each read on instant claim 3. Compound SUL-100 further meets the limitation of instant claim 6. Compound SUL-102 further meets the structural limitations of instant claims 6, 7, 10 and 11.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not teach an explicit embodiment where the compounds of the prior art were administered to a subject. Additional limitations are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	At least in the interest of determining which particular compound would provide the optimum therapeutic outcome for a given disease, a person having ordinary skill in the art would have been motivated to test the compounds taught to be useful in the prior art in the particular diseases taught by the prior art. It is further noted that the prior art teaches application to the treatment of diabetes (page 5, line 31) where instant claim 9 encompasses the treatment or prophylaxis of diabetic kidney damage where the damage is diabetic nephropathy. A patient having diabetes would either already be experiencing kidney damage or diabetic nephropathy or be prone to such conditions since they have diabetes. Accordingly, the prior art would suggest the same active step required by the instant claims, i.e. administering a compound of formula I to a patient having diabetes and further in need of treatment or prevention of diabetic kidney damage or diabetic nephropathy. 
`	Regarding the limitation of “wherein the endothelial function is restored and/or production of reactive oxygen species is inhibited, thereby treating or prophylaxis of the organ damage,” This limitation appears to reciting the properties of the compounds being administered, e.g. that the compounds of formula (I) inhibit reactive oxygen species production. As noted in MPEP 2145(II):
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)

In this situation, the prior art suggests administration to patients that either would be experiencing diabetic kidney damage or susceptible to diabetic kidney damage and the instant claims would encompass administration of the same compound to the same patient populations.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626